Citation Nr: 1705337	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13 14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1984 to July 1988.  

This appeal was denied by the Board of Veterans' Appeals in an April 2015 decision.  That decision was appealed to the Court of Appeals for Veterans Claims, (Court).  In an August 2016 Memorandum decision, the Court vacated the Board's decision for its failure to address certain evidence.  The case has since been returned to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his psychiatric disorder was incurred in service, expressed at the time by alcohol abuse and depression.  His service separation examination report reflects alcohol use in service, although there are no entries in his service treatment records reflecting any psychiatric complaints, or depression.  He affirmatively denied depression or excessive worry in his report of medical history prepared in connection with his service separation.  Nevertheless, the Veteran now reports he suffered from severe depression in service after receiving divorce papers from his then-wife while serving overseas. He stated that he started "drinking heavy" at that time, roughly 1987-1988.  During that same period, he noted in a June 2010 statement, he was drinking himself to sleep. In August 2010, the Veteran related that when his wife left him while he was in service, he spoke with a military chaplain who wanted to put him "on trank's [sic]," but he did not undergo such treatment as he felt he was suicidal and "would have taken the whole bottle."

Following service, the Veteran indicated his history and current polysubstance use to clinicians, noted in both VA and private treatment records. The Veteran stated in August 1992 that he was a heavy drinker, consuming up to 12 beers per day and also smoking 6-8 marijuana joints per day. That same year he sought private treatment for alcohol dependence. In October 1994 after being arrested for driving while intoxicated, he sought inpatient treatment for alcoholism and reported to the treatment staff that he began drinking when he was a teenager, but when he entered service, he "began drinking 12 to 18 beers daily." 

In an April 2005 VA treatment record, the Veteran related that his family had a history of alcoholism dating "back to the Mayflower." Additional treatment records denote a family history of alcoholism. In various post-service VA and private treatment records, he claimed to have had his first alcoholic drink at age 5 or age 8, to have regularly consumed alcohol during ages 12-15, and to have been "pretty much a full blown alcoholic" by the time he was in high school. He also reported occasional marijuana use since age 14, daily marijuana use between ages 16 and 19, and occasional use of cocaine between ages 17 and 19.

In April 2009, the Veteran sought VA treatment for alcoholism, reporting that he "became a regular drinker" in service, and that his consumption had been steady since.  He stated that in the decade following service, he became suicidal. He was diagnosed with alcohol and nicotine dependence, post-traumatic stress disorder, and depressive disorder not otherwise specified.  A January 2010 VA treatment note indicated that his drinking escalated when he returned from service. 

Recent VA and private treatment records indicate the Veteran continues to receive medical treatment for depression, suffers from alcohol dependence, and occasionally participates in alcohol abuse counseling. 

Although service connection cannot be granted for alcohol abuse as a primary disability, given its presence seen at the same time as other psychiatric illnesses, and the Veteran's reported history that appears to associate alcohol abuse and psychiatric illness, including in service, an examination is indicated to determine the nature of the Veteran's current disability, and whether it may have had its onset in service.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to identify any additional records of treatment he wishes to be considered in connection with this appeal, which records should be sought.  

2. Thereafter, the Veteran should be scheduled for a psychiatric examination to identify the Veteran's current psychiatric diagnoses, and to ascertain whether any are due to in-service disease or injury, or had its onset during service.  The claims file should be made available to the examiner for review who should review it and for each current psychiatric diagnosis found to be present, the examiner should express an opinion as to whether it is as likely as not it had its onset in service, or is otherwise due to an in-service disease or injury.  

The reasons for the examiner's conclusions should be fully set forth, with appropriate reference to facts found in the record.  

3. Thereafter, the claim should be re-adjudicated, and if it remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  After appropriate time to respond, the case should be returned to the Board for its review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






